Case 17-11811-mdc           Doc 87   Filed 05/21/20 Entered 05/21/20 17:08:03            Desc Main
                                     Document     Page 1 of 4



                       THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                   :     BK. No. 17-11811 MDC
 JOSEPH ZWICHAROWSKI                                      :
                   Debtor                                 :     Chapter No. 13

 WELLS FARGO BANK, N.A.
                     Movant
               v.
 JOSEPH ZWICHAROWSKI
                     Respondent

 NOTICE OF COVID-19 MORTGAGE FORBEARANCE AGREEMENT PURSUANT TO
                        LOCAL ORDER 20-3007

               The undersigned, Phelan Hallinan Diamond & Jones, LLP, are creditor’s counsel in

this matter.

         1.    Debtor currently has a mortgage with WELLS FARGO BANK, N.A.. The property

               address is 3281 RED LION ROAD, PHILADELPHIA, PA 19114, Loan # ending in

               3884. A Proof of Claim has been filed on the claim register at # 5. A

               written/unwritten Notice of Payment Change/Forbearance is being filed on the claims

               docket pursuant to bankruptcy Rule 3002.1 (b) and Local Rule 20-3007.

         2.    The terms of the forbearance are as follows: Regular monthly mortgage payments

               starting with the April 1, 2020 through June 30, 2020 are suspended. Payment of the

               escrow component of the regular monthly mortgage payments shall also be

               suspended.

         3.    The Creditor advises that no fees will be assessed against the loan with regard to this

               Notice of Forbearance.

         4.    Prior to the expiration of the forbearance period, Debtor must either (1) request

               additional forbearance time under Local Rule, State or Federal Law; (2) enter into
Case 17-11811-mdc         Doc 87    Filed 05/21/20 Entered 05/21/20 17:08:03           Desc Main
                                    Document     Page 2 of 4



               loss mitigation with Creditor; or (3) file an Amended Chapter 13 Plan which cures

               the arrears resulting from the forbearance period over the remainder of the Chapter

               13 Plan.

       5.      Creditor, does not waive any rights to collect the payments that come due during the

               forbearance period or any payments that were due and owing prior to the forbearance

               period. The payment post-petition amount due at the time of this forbearance is

               $998.39.

       6.      Creditor does not waive its rights under the terms of the note and mortgage or under

               other applicable non-bankruptcy laws and regulations, including, but not limited to,

               RESPA, and the right to collect on any post-petition escrow shortage.

                                                   /s/ Andrew L. Spivack, Esquire
                                                   Andrew L. Spivack, Esq., Id. No.84439
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31566
                                                   Fax Number: 215-568-7616
May 20, 2020                                       Email: Andrew.Spivack@phelanhallinan.com
Case 17-11811-mdc              Doc 87   Filed 05/21/20 Entered 05/21/20 17:08:03      Desc Main
                                        Document     Page 3 of 4



                          THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                        BK. No. 17-11811 MDC
 JOSEPH ZWICHAROWSKI
                   Debtor                                      Chapter No. 13

 WELLS FARGO BANK, N.A.
                     Movant
               v.
 JOSEPH ZWICHAROWSKI
                     Respondent

                                    CERTIFICATE OF SERVICE

       I hereby certify that service upon all interested parties, indicated below was made by
sending true and correct copies of the Notice of Forbearance by electronic means on May 21, 2020.

  WILLIAM C. MILLER, Esq.                               Joseph Zwicharowski
  Chapter 13 Trustee                                    3982 Carteret Drive
  P.O. Box 1229                                         Philadelphia, PA 19114
  Philadelphia, PA 19105

  BRAD J. SADEK
  Sadek and Cooper
  1315 Walnut Street
  Suite 502
  Philadelphia, PA 19107

  U.S. Trustee
  United States Trustee
  Office of the U.S. Trustee
  200 Chestnut Street
  Suite 502
  Philadelphia, PA 19106



                                                        /s/ Andrew L. Spivack, Esquire
                                                        Andrew L. Spivack, Esq., Id. No.84439
                                                        Phelan Hallinan Diamond & Jones, LLP
                                                        1617 JFK Boulevard, Suite 1400
                                                        One Penn Center Plaza
                                                        Philadelphia, PA 19103
                                                        Phone Number: 215-563-7000 Ext 31566
 May 21, 2020                                           Fax Number: 215-568-7616
Case 17-11811-mdc   Doc 87   Filed 05/21/20 Entered 05/21/20 17:08:03   Desc Main
                             Document     Page 4 of 4



                                             Email:
                                             Andrew.Spivack@phelanhallinan.com
